— Appeal by defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered December 12, 1980, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and as a matter of discretion in the interest of justice, indictment dismissed and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. Reversal is mandated by a number of trial errors, including: the failure to charge — as required — that the People had the burden of proving the defendant’s guilt beyond a reasonable doubt as to each element of the crime of possession of stolen goods, a charge on intoxication which the People concede was “somewhat confusing”, and an inadequate charge on intent. In addition, we believe the trial court’s effort to compare the complaint in a civil action for damages with an indictment in explaining the functions of the Grand Jury was inappropriate. Since defendant has already served his sentence on the relatively minor charge, the indictment should be dismissed (see People v Burwell, 53 NY2d 849). Lazer, J. P., Mangano, Thompson and Gulotta, JJ., concur.